Citation Nr: 0729541	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-14 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bronchial asthma.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The appellant served in the U. S. Army Reserve with initial 
active duty for training from June 23, 1999, to September 23, 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The RO certified the appellant's appeal to the Board in March 
2007.  See 38 C.F.R. § 19.36 (2006).  The appellant submitted 
additional evidence that was received by the Board in June 
2007.  The Board wrote to the appellant to ask for a waiver 
of consideration of the evidence by the agency of original 
jurisdiction (AOJ) in July 2007.  See 38 C.F.R. § 20.1304(c) 
(2006).  The appellant responded with a waiver in August 
2007.  She also submitted additional evidence with her 
waiver.  Accordingly, the evidence will be considered by the 
Board in its appellate review.  

The appellant also sought service connection for several 
other issues to include tuberculosis, a back disorder, a skin 
disorder, and residuals of stress fractures of the toes.  She 
was issued a statement of the case (SOC) in regard to the 
issues of tuberculosis, and the back and skin disorders in 
October 2002.  She was also issued an SOC in regard to the 
issue involving stress fractures of the toes in March 2005.  

The RO has not certified those issues on appeal to the Board.  
A review of the record does not reflect that there is a 
substantive appeal on file for the issues.  As the RO has not 
certified the issues, and given the apparent lack of a 
substantive appeal, the issues are not for consideration by 
the Board at this time.






FINDINGS OF FACT

1.  The appellant's asthma was not shown in service.  

2.  The appellant's asthma was first diagnosed after service 
and there is no competent, objective evidence of record to 
demonstrate a nexus to her military service. 


CONCLUSION OF LAW

The appellant does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant enlisted in the U. S. Army Reserve in March 
1999.  She was ordered to initial active duty for training 
(IADT) in June 1999.  The appellant served on IADT from June 
23, 1999, to September 23, 1999, when she was discharged from 
service for lack of motivation and failure to adapt to a 
military environment.  She did not receive a discharge 
related to a medical condition.

The appellant's service medical records (SMRs) show that she 
reported a history of sinusitis on her Report of Medical 
History form at the time of her entrance physical examination 
in March 1999.  The appellant said "no" to any history of 
asthma on both the history form and a Medical Prescreening 
Form, DD Form 2246.

The appellant was treated for complaints of pain involving 
both lower extremities in June 1999.  She was seen for an 
upper respiratory infection (URI), also in June 1999.  A 
chest x-ray at that time was interpreted as normal.  She was 
seen for a complaint of chest pain when running in September 
1999.  The assessment was shortness of breath (SOB) secondary 
to deconditioning following lower extremity injury.  The 
appellant was also noted to have a positive purified protein 
derivative (PPD) test for exposure to tuberculosis (TB).  

Because of the appellant's short period of service, no 
discharge physical examination was provided.

The appellant submitted her claim for VA disability 
compensation benefits in September 2000.  At that time she 
characterized her disorder as bronchitis, and SOB.  She 
identified having received treatment at Baptist Medical 
Center and from T. Goldsmith, M.D., in 1999 and 2000.

The appellant submitted treatment records from Dr. Goldsmith 
dated in September and October 1999, respectively.  Dr. 
Goldsmith said that the appellant had a "lot of health 
problems" since going into the military.  She reported that 
the appellant said she had a lot of sinus drainage, sore 
throat and swollen glands.  The appellant said she was 
diagnosed with bronchitis and strep throat but was not 
treated.  The appellant reported that her respiratory 
symptoms were never gone but would wax and wane.  They were 
increasing as of September 1999.  

The assessment was positive PPD, early sinusitis, plantar 
fasciitis, and chronic upper respiratory symptoms.  The 
appellant had another PPD test that was read as positive for 
exposure to TB in October 1999.  Her assessment at that time 
was TB exposure and sinusitis.  Asthma was not diagnosed and 
no treatment for asthma was prescribed.  The appellant was 
going to be referred to the Tuberculosis Clinic at the Health 
Department.  

The appellant was afforded a VA examination in June 2001.  
The appellant noted her past history of testing positive for 
TB and said that she was initially treated for six months at 
the public health clinic in Birmingham, Alabama.  She 
continued to be monitored by the clinic.  The appellant told 
the examiner that she had chronic, recurrent bronchitis and 
SOB.  She said she first noticed this in service and that 
exercise induced wheezing and coughing.  She also said she 
continued to have recurrence of this every two to three 
months.  The appellant said she used an inhaler in service 
but was not on any medications now.  The examiner provided a 
diagnosis of a history of recurrent bronchitis and exercise-
induced wheezing.  

The appellant was afforded a VA respiratory examination in 
July 2001.  The appellant told the examiner she had to leave 
the service because of exercise induced wheezing.  The 
appellant said she had had sinus problems since she was a 
child but had no other respiratory symptoms until she was in 
service.  She said she had an episode of bronchitis and 
wheezing during basic training.  She had only over-the 
counter inhalers.  The appellant reported that she had a 
bronchitis and asthma attack shortly after service.  She also 
said that she had wheezing maybe once or twice a month.  The 
appellant underwent a pulmonary function test (PFT).  The 
test was interpreted to show a mild restrictive defect with 
normal dynamic lung volumes and normal diffusion.  The 
examiner provided an assessment of asthma induced by 
bronchitis and exercise, currently no problem.

The appellant submitted records from Baptist Medical Center 
for treatment provided in January 2000.  The appellant was 
treated for complaints involving chest pain and SOB.  The 
only past medical history listed was for a positive TB test.  
There was no mention of asthma or the use of asthma-related 
medications.  The appellant was diagnosed with pharyngitis.

The appellant submitted a statement from Dr. Goldsmith in May 
2003.  Dr. Goldsmith noted that the appellant had been a 
patient since 1994.  She said the appellant was treated, on 
occasion, for sinusitis but the condition was not chronic.  
Dr. Goldsmith does not report ever having treated the 
appellant for asthma or chronic bronchitis.  

Associated with the claims folder are VA treatment records 
for the period from November 2001 to May 2006.  The records 
do not provide a nexus opinion to link the appellant's asthma 
to her IADT.  There is an entry from March 2003 where the 
examiner noted that the appellant reported she was diagnosed 
with reactive airway disease in service.  The entry further 
noted that the appellant used an Albuterol inhaler as needed.  

The appellant was afforded a VA respiratory examination in 
May 2006.  The appellant said that she had asthma and that it 
would get bad at certain times of the year.  The examiner 
noted that the appellant said her attacks were seasonal and 
that she may have two to three per week.  She used an 
Albuterol inhaler, four puffs a day, as needed.  Chest x-rays 
were said to be negative for radiographic evidence of acute 
pulmonary or pleural disease.  A PFT was interpreted to show 
normal spirometry.  The examiner's assessment was history of 
asthma that is induced by exercise and bronchitis, with no 
current problem of asthma.

An addendum to the examination report was provided in July 
2006.  The examiner said that, after reviewing the 
appellant's VA records, her claims folder, and service 
records, it would be mere speculation to resolve the issue.  
She stated that medical records did not conclusively diagnose 
asthma during service.  

The appellant submitted a statement in November 2006.  She 
confirmed that her VA examination was completed in July 2006.  
She also stated that she had not filed for disability from 
the Social Security Administration.  

As noted in the Introduction, the appellant submitted 
additional evidence to the Board in June and August 2007, 
respectively.  The June 2007 submission consisted of 
duplicate records consisting of Dr. Goldsmith's letter of May 
2003 and her treatment records as well as the January 2000 
records from Baptist Medical Center.  The August 2007 
submission consisted of VA treatment records dated in June 
2007.  The VA entries noted treatment for asthma: 
intermittent.



II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as "full-time duty in the 
Armed Forces performed by Reserves for training purposes."  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2007).  
The term inactive duty training is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 
C.F.R. § 3.6(d) (2007).

The appellant's personnel records clearly show she was 
enlisted in the Army Reserve and ordered to a period of IADT 
in June 1999.  The appellant's SMRs for her period of IADT 
from June 23, 1999, to September 23, 1999, do not reflect a 
diagnosis of bronchitis or asthma.  The appellant was treated 
for a URI on one occasion and SOB related to deconditioning 
on another.  Her statements to treating personnel and VA 
examiners of having been diagnosed with asthma, bronchitis, 
or a restrictive lung disease in service are not supported by 
the objective medical evidence of record. 

The records from Dr. Goldsmith do not provide a diagnosis of 
asthma.  She addresses the appellant's respiratory complaints 
and the only diagnosis provided is sinusitis.  Moreover, in 
her letter of May 2003, Dr. Goldsmith again does not mention 
a diagnosis of asthma even though she addressed the 
appellant's pre- and post-service medical treatment.

The VA treatment records do not contain an opinion to link 
the appellant's asthma to her period of military service.  
The records do contain a history of in-service diagnosis or 
treatment as related by the appellant.  There is no such 
history recorded by any examiner that has reviewed the 
appellant's SMRs.  Any mention of a history of asthma in 
service is totally based on a history as provided by the 
appellant.  

The VA examination of July 2001 noted an assessment of asthma 
induced by bronchitis and exercise that was not a current 
problem.  A PFT at that time was interpreted to show a mild 
restrictive defect.  

The VA examination from May 2006 reported the appellant as 
having a history of asthma.  Further, a concurrent PFT found 
that there was normal spirometry at that time.  An addendum 
from July 2006 noted that asthma was not conclusively 
diagnosed in service.  The addendum further noted it would be 
speculation to resolve the issue of whether the appellant's 
asthma was related to her military service.

There is no objective evidence of record to link the 
appellant's asthma to her period of service between June 1999 
and September 1999.  Her SMRs do not show it and the first 
diagnosis of asthma comes from the July 2001 VA examination 
report.  The appellant's personal physician did not provide 
such a diagnosis in the months immediately after service when 
she treated the appellant.  Further, asthma was not mentioned 
at the time of the appellant's complaints of SOB and 
treatment at Baptist Medical Center in January 2000, only 
several months after service.  

The only link to service offered by a medical professional is 
by way of general statements in the VA examination reports 
and VA outpatient records.  All statements were based on the 
appellant's statement of her having, or being treated for 
asthma in service.  A physician's opinion is only as valid as 
its factual basis.  See e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993); (medical opinion based solely or in large 
measure on a veteran's reported medical history will not be 
probative to disposition of claim if the objective evidence 
does not corroborate the reported medical history); see also 
Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993).  The 
appellant had told one VA examiner she was discharged from 
service because of her asthma when that was not the basis for 
her discharge.  

In this case, the statements by the VA examiners and 
outpatient care providers do not rise to the level of 
opinions but only recount the history of illness as related 
by the appellant.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).  

The Board has considered the appellant's statements of her 
being treated for asthma in service, and of her continuing to 
have asthma since service.  See Layno v. Brown, 6 Vet. App. 
465(1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2007).  She is competent to provide evidence 
of symptomatology.  However, she is not competent to provide 
evidence of a disability that requires a medical opinion, 
especially one such as asthma where PFTs are used to confirm 
clinical assessments.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  As there is no medical evidence to establish a 
link between the appellant's asthma and her military service, 
her claim is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asthma.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the appellant and any representative 
of any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the appellant and which portion VA will attempt 
to obtain on the appellant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must (1) inform the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the appellant about the 
information and evidence that VA will seek to provide; (3) 
inform the appellant about the information and evidence the 
appellant is expected to provide; and (4) request or tell the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that during the pendency of this appeal the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.

The appellant was provided the required notice regarding the 
degree of disability and effective date of awards in March 
2006.  

The Board finds that the content requirements of the duty to 
notify the appellant have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The appellant 
submitted her initial claim in September 2000, prior to the 
enactment of the VCAA.  The RO wrote to her in October 2000.  
She was informed that her SMRs had been requested.  She was 
asked to provide copies of the records for her private 
treatment identified on her claim or to authorize the RO to 
obtain the records.  She was asked to submit the evidence as 
soon as possible.  

The appellant responded by submitting copies of her SMRs and 
copies of records from Dr. Goldsmith in May 2001.

The appellant's claim was initially denied in August 2001.  
She submitted a statement asking for her claim to be 
reconsidered in January 2002.  She submitted copies of her 
treatment records from Baptist Medical Center.

The RO denied her claim in May 2002.  She submitted her 
notice of disagreement in June 2002.  She was issued an SOC 
in October 2002.  The appellant continued to submit evidence 
in support of her claim, to include with her substantive 
appeal in May 2003.  

The RO wrote to her in August 2003.  The appellant was 
informed of the evidence needed to substantiate her claim as 
well as an explanation of what evidence the appellant was to 
provide to VA in support of her claim and what evidence VA 
would attempt to obtain on her behalf.  The letter informed 
the appellant of the evidence of record.  The letter also 
asked the appellant to send any additional evidence or 
information to support her claim.

The RO again wrote to the appellant in February 2004.  She 
was again informed of the evidence necessary to substantiate 
her claim.  The letter further informed her of what VA's 
responsibilities were and what she should do in support of 
her claim.  The appellant was encouraged to identify any 
other source of information of evidence.  While the letters 
did not explicitly ask that the appellant provide any 
evidence in her possession that pertains to the claim, as per 
§ 3.159(b)(1), she was repeatedly advised of the types of 
evidence that could substantiate her claim and to ensure that 
VA receive any evidence that would support the claim.  
Logically, this would include any evidence in her possession.  
It is noted in this regard that the veteran has submitted 
medical evidence to VA in support of her claim.  

The appellant responded in May 2004.  She stated that she had 
nothing further to submit in support of her claim.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

The appellant was issued supplemental statements of the case 
(SSOCs) in October 2004, April 2006, and December 2006.  The 
appellant's claim was re-adjudicated at those times with 
consideration of the evidence added to the record at the 
respective times.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with the notice prior to the initial unfavorable 
decision.  The Board finds that any deficiency in the timing 
of the notice is harmless error in light of the 
readjudications of the claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  Moreover, the presumption of 
prejudice on the VA's part has been rebutted in this case by 
the following: (1) the appellant clearly has actual knowledge 
of the evidence she is required to submit in this case based 
on the communications sent to the appellant over the course 
of this appeal; and (2) based on the appellant's contentions 
and the communications provided to the appellant by the VA 
over the course of this appeal, she is found to be reasonably 
expected to understand from the notices provided what was 
needed.  Further, the appellant has provided evidence in 
response to the notice letters received from the RO.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The appellant's SMRs have been obtained.  The appellant's 
post-service treatment records have been obtained.  She was 
afforded VA examinations.  She was provided with a copy of 
her SMRs.  The appellant has not alleged that there is any 
outstanding evidence pertinent to her claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of the evidence is required.


ORDER

Entitlement to service connection for bronchial asthma is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


